Citation Nr: 0323499	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  00-09 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 10 percent for 
medial meniscus tear of the left knee with medial 
meniscectomy and osteoarthritis due to trauma.  

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the right great toe with arthritic 
changes.  

5.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the thoracic spine.  

6.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the right shoulder.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty for over 22 years before 
retiring in March 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1999 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO in pertinent part, determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for a bilateral 
hearing loss and denied entitlement to service connection for 
tinnitus.  

The February 1999 rating decision also denied increased 
rating claims for the left knee, right great toe, thoracic 
spine, and right shoulder.  

In June 2002, the veteran provided oral testimony at a 
videoconference hearing with the undersigned Veterans Law 
Judge at the RO, in Waco, Texas, a transcript of which has 
been associated with the claims file.  

In September 2002, the Board determined that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for bilateral hearing loss.  
Additionally, the Board undertook development of the claims 
currently on appeal.  The additional evidence obtained in 
this regard was associated with the claims file.  However, as 
indicated below, a remand of the claim is necessary.  

The Board also notes that the requested audiological 
evaluation in the September 2002 decision was conducted, but 
the examiner did not address questions as to etiology which 
are deemed necessary to make a determination as to the issue 
service connection for bilateral hearing loss and tinnitus.  
Additionally, private records submitted since the September 
2002 development memo show that the veteran underwent a total 
left knee arthroplasty.  These issues will be addressed again 
in the remand below.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

Initially, it is pointed out that in September 2002, the 
Board undertook additional development on the claims 
currently on appeal, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2)).  



This has been completed.  In December 2002, the Board 
provided notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,3099, 3,105 (Jan. 23, 2002) 
(now codified at 38 C.F.R. § 20.903.)  The appellant 
responded to the notice by the submission of a statement in 
January 2003.  He also submitted private records dated in 
2002 reflecting that he had undergone a total left knee 
arthroplasty.  

In Disabled American Veterans, v. Secretary of Veterans 
Affairs, Nos. 02-7304-7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
(CAFC) determined that 38 C.F.R. § 19.9(a)(2) is inconsistent 
with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the September 2002 development, the Board 
obtained private records reflecting a total left knee 
replacement and a May 2003 VA examination report.  This 
evidence has not been considered by the VBA AMC and the 
appellant has not waived initial VBA AMC consideration of 
this evidence.  38 C.F.R. § 20.1304.  



The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, the case is remanded for the following 
development.  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The Board's current review of the 
record shows that the requested 
audiological examination, conducted in 
May 2003 is inadequate in that the 
examiner did not provide an opinion as to 
whether it is at least as likely as not 
that any hearing loss and/or tinnitus 
found on examination is/are related to 
active service, or if preexisting 
service, was aggravated thereby.  It is 
requested that the examiner now provide 
this opinion.  The examiner who conducted 
the May 2003 exam is to answer the 
question posed above regarding etiology 
and hearing loss with tinnitus.  

Any opinions expressed by the audiology 
specialist must be accompanied by a 
complete rationale and responsive to and 
in complete compliance with the Board's 
development and if it is not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

If the examiner who conducted the May 
2003 audiological evaluation is no longer 
available, the claims file should be 
submitted to another audiologist for the 
purpose of rendering the requested 
opinion, with the need for further 
examination of the veteran left to 
his/her option.  

3.  Additionally, it is noted that the 
veteran recently underwent a total left 
knee arthroplasty and that upon VA 
examination in May 2003, he was described 
as still in subacute recovery.  It was 
also noted that the veteran should be 
scheduled for a magnetic resonance 
imaging (MRI) evaluation of the thoracic 
spine.  Thus, it is believed that 
additional VA orthopedic examination is 
necessary to determine the veteran's 
current condition as to his service-
connected left knee and spine.  As the 
case is going to be remanded for 
additional orthopedic exam, and as the 
other increased ratings on appeal also 
pertain to orthopedic joints, the Board 
requests that each of the service-
connected conditions be evaluated again 
for a comprehensive and up-to-date 
evaluation of the veteran's left knee, 
right great toe, thoracic spine, and 
right shoulder.  

The VBA AMC should make arrangements with the 
appropriate VA medical facility for the veteran to 
be afforded an orthopedic examination to be 
conducted by an orthopedic surgeon or other 
appropriate medical specialist, if possible, in 
order to determine the nature and extent of 
severity of his service-connected left knee medial 
meniscus tear with medial meniscectomy and 
osteoarthritis due to trauma; fracture of the right 
great toe with arthritic changes; traumatic 
arthritis of the thoracic spine; and traumatic 
arthritis of the right shoulder.  


The claims file, copies of 38 C.F.R. § 4.40, 4.45, 
4.59 (2002), and a separate copy of this remand 
must be made available to and reviewed by the 
examiner prior and pursuant to conduction and 
completion of the examination.  The orthopedic 
specialist must annotate the examination report 
that the claims file was in fact made available for 
review in conjunction with the examination.  Any 
further indicated medical studies should be 
conducted.

The examiner is requested to report the range of 
motion of the left knee, right great toe, thoracic 
spine and right shoulder with an explanation as to 
what is the normal range of motion for each of 
these joints.  All findings and diagnoses should be 
reported in detail.  The examiner should also be 
requested to characterize the grade of any 
instability or subluxation of the left knee.  The 
examiner should specifically comment upon the 
extent, if any, to which pain, supported by 
adequate pathology and evidenced by the visible 
behavior of the veteran, results in functional 
loss.  The examiner should carefully elicit all of 
the veteran's subjective complaints concerning his 
thoracic spine, left knee, right great toe, and 
right shoulder and provide an opinion as to whether 
there is adequate pathology present to support each 
of the veteran's subjective complaints and the 
level of each complaint, including pain.  It is 
requested that the examiner also provide responses 
to the following questions:  

Do the service-connected left knee, right great 
toe, thoracic spine, and right shoulder cause 
weakened movement, excess fatigability, and 
incoordination, and if so, can the examiner comment 
on the severity of these manifestations on the 
ability of the appellant to perform average 
employment in a civil occupation?  




The examiner should comment on whether pain is 
visibly manifested on movement of the affected 
joints, and, if so, to what extent; the presence 
and degree of, or absence of, muscle atrophy is 
attributable to the service-connected knee, back, 
and shoulder disabilities; the presence or absence 
of changes in the condition of the skin indicative 
of disuse due to the service-connected 
disabilities; or the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional impairment due to 
pain attributable to the service-connected left 
knee, right great toe, thoracic spine, or right 
shoulder disabilities.  The examiner should also 
comment on whether there are other objective 
indications of the extent of the veteran's pain, 
such as the medication he is taking or the type of 
any treatment he is receiving.  Any opinions 
expressed by the examiner must be accompanied by a 
complete rationale.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The VBA AMC should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues on appeal.  This 
should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
April 2002 supplemental statement of the 
case (SSOC).  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a SSOC.  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations pertaining to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for service connection and 
increased evaluations.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


